Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art does not teach or suggest a quantum communication method, applied to a communications apparatus, the method comprising:
modulating a first symbol to an ith direction vector of a first electric wave based on a preset mapping relationship, to obtain a second electric wave, 
wherein the first symbol is a symbol corresponding to first data, 
the first electric wave supports M direction vectors, 
the ith direction vector of the first electric wave is one of the M direction vectors of the first electric wave, 
the ith direction vector of the first electric wave corresponds to an ith distribution result, 
the i distribution result is obtained by converting the second electric wave into an energy quantum, 
M is a positive integer, and 
i is an integer; and
transmitting the second electric wave.
Regarding Claim 5, the prior art does not teach or suggest a quantum communication method, applied to a communication apparatus, the method comprising:
receiving a second electric wave, wherein the second electric wave is obtained by modulating a first symbol to one of M direction vectors of a first electric wave based on a preset mapping relationship, the first symbol is a symbol corresponding to first data, and 
M is a positive integer;
converting the second electric wave into N energy quantum sets, wherein one energy quantum set is an empty set or comprises at least one energy quantum, and N is a positive integer;
determining a first distribution result of the N energy quantum sets, and 
determining, based on the first distribution result, that the second electric wave corresponds to an ith direction vector of the first electric wave, wherein the ith direction vector is one of the M direction vectors of the first electric wave, and 
i is an integer; and
determining the first symbol based on the ith direction vector of the first electric wave and the preset mapping relationship.
Regarding Claim 14, the prior art does not teach or suggest A communications apparatus, comprising at least one non-transitory memory and at least one processor, wherein:

the at least one non-transitory memory is configured to store a  processor- executable instruction; and
the at least one processor, when executing the instruction, is configured to:
receive a second electric wave, wherein the second electric wave is obtained by modulating a first symbol to one of M direction vectors of a first electric wave based on a preset mapping relationship, the first symbol is a symbol corresponding to first data, and M is a positive integer;
convert the second electric wave from the receiving antenna into N energy quantum sets, wherein one energy quantum set is an empty set or comprises at least one energy quantum, and N is a positive integer;
determine a first distribution result of the N energy quantum sets from the electric wave energy quantum converter;
determine, based on the first distribution result, that the second electric wave corresponds to an ith direction vector of the first electric wave, and
determine the first symbol based on the ith direction vector of the first electric wave and the preset mapping relationship, 
wherein the ith  direction vector is one of the M direction vectors of the first electric wave, and i is an integer.
United States Patent Application Publication 2016/0374098 A1 to Jongren et al. discloses a communication system that uses vector modulation, but does not teach or suggest at least the above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G DOBSON whose telephone number is (571)272-9781. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL G DOBSON/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        06/03/2022